Order entered August 26, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01517-CR

                        JOSE PEDRO AGUILAR-PINEDA, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 2
                                    Dallas County, Texas
                             Trial Court Cause No. F12-34723-I

                                            ORDER
         The Court GRANTS the State’s August 22, 2014 motion for extension of time to file the

State’s brief.

         We ORDER the Clerk of the Court to file the State’s brief tendered as of the date of this

order.


                                                       /s/   DAVID EVANS
                                                             JUSTICE